Citation Nr: 1600478	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a neuromuscular disorder other than fibromyalgia, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Casey Walker, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to February 1976 and from November 1990 to May 1991.  He served in Southwest Asia from January 1991 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a July 2013 rating decision, the RO granted service connection for irritable bowel syndrome and prostatitis.  The RO's grant of service connection for these issues constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, those matters are no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In this case, the Veteran has contended that he has a neuromuscular disorder related to his second period of active duty that began in November 1990, to include environmental exposures during his service in Southwest Asia during the Persian Gulf War.  

A review of the evidence currently of record indicates that the Veteran began experiencing weakness and numbness in hands in 1980.  In June 1983, a VA examiner diagnosed him with myopathy of an unknown etiology, right greater than left, and minimal peripheral neuropathy in the right arm.  In an August 1983 rating decision, the RO denied service connection for myopathy of the upper extremities.

The Veteran's service treatment records are unremarkable for a diagnosis related to a neuromuscular disorder.  The Veteran has stated that he experienced weight loss, urinary frequency, and leg weakness, pain, and stiffness during his second period of active duty.  See October 2015 Board Hearing Transcript (Tr.) at 6.  A March 1991 service treatment record notes that he had weight loss and urinary frequency since his deployment to Saudi Arabia.  A March 1991 Report of Medical History also indicates that he complained of having cramps in his legs.  

After his second period of active duty, an October 2006 private treatment record from Dr. K.E. (initials used to protect privacy) indicates that the Veteran had had several work-ups beginning in 2000 by Dr. T., in 2003 by Dr. F., and in 2004 by Dr. K.G.  Dr. K.E. indicated that the Veteran had a progressive disorder of neuromuscular function involving his upper extremities, speech, swallowing, and lower extremities.  He also had longstanding urinary frequency and chronic diarrhea.  Thereafter, he had several extensive work-ups for these symptoms without a definitive diagnosis.  In August 2011, Dr. D.G. indicated that the Veteran had a "poorly defined progressive neuromuscular condition which may represent a form of hereditary sensory motorneuropathy with upper motor neuron signs or a version of spastic paraparesis."  In August 2012, Dr. M.Z. stated that the etiology of the Veteran's symptoms was not entirely clear despite extensive work-ups at multiple centers.  The differential diagnoses included a motor neuropathy or motor neuronopathy with upper motor neuron sign, motor and sensory peripheral
neuropathy, and myopathy based on his previous muscle biopsy.

A June 2013 VA treatment record indicates that the Veteran had been diagnosed with a muscular dystrophy disorder (something like ALS) and was being treated at the Muscular Dystrophy Association (MDA) clinic at Saint Mary's Hauenstein Center.  

The report of a July 2014 VA examination notes that the Veteran developed a neuromuscular condition after service and that he was found to have fibromyalgia after further testing.  The examiner indicated that he was being seen by Dr. W. at the West Michigan Pain Clinic and Dr. M.Z. at the muscular dystrophy clinic.  The examiner diagnosed the Veteran with fibromyalgia and opined that it was at least as likely as not related to his service.  

The RO granted service connection for fibromyalgia in an August 2014 rating decision.  

In October 2014, the VA examiner provided an addendum in which she opined that the Veteran's fibromyalgia and myopathy were the service-connected conditions that would most impact his ability to work.  The RO granted a total disability rating based on individual unemployability (TDIU) in an October 2014 rating decision.  

Initially, the Board notes that the Veteran and his representative have argued that the Veteran has primary lateral sclerosis (PLS) and that PLS is a variant of amyotrophic lateral sclerosis (ALS).  They argue that the presumptions related to ALS under 38 C.F.R. § 3.318 apply to this case.  In a January 2008 private medical record, Dr. B.A. discussed possible diagnoses and stated that, if the Veteran's condition was progressive, he likely had PLS.  However, subsequent records do not indicate that PLS was definitively diagnosed.  In July 2008, Dr. B.A.'s impression was upper neuron disorder, and further testing was ordered.  

The Veteran and his representative have also asserted that the Veteran has an upper motor neuron disorder, which is a different disorder than the myopathy that he was diagnosed with prior to service.  In other words, they argue that the neuromuscular disorder that the Veteran now has is not simply a progression of the myopathy he began having in 1980, but a different condition.  However, after careful review of the evidence of record, the Board finds that the current diagnosis is unclear and that further clarification is needed to make a determination in this case.  Notably, the Veteran is service-connected for fibromyalgia, and clarification is needed as to whether he has a neuromuscular disorder or neuromuscular symptoms unrelated to his fibromyalgia.  For these reasons, the Board finds that a remand is necessary for an additional VA examination.  

In addition, a remand is required to obtain any outstanding treatment records for the Veterans' neuromuscular symptoms.  As noted above, the Veteran was treated by Dr. T., Dr. F., and Dr. K.G.; however, these records have not been obtained.  More recently, the Veteran has been treated by Dr. W. and Dr M.Z, yet it does not appear that a complete copy of these treatment records has been obtained.  

Finally, with respect to the myopathy and/or peripheral neuropathy that was diagnosed in 1983, the Veteran and his representative have argued that the Veteran was in sound condition when he entered his second period of active duty in November 1990 and that the presumption of soundness applies in this case.  The Board notes that there was a periodic examination conducted in January 1990; however, there was no entrance examination in November 1990.  On remand, if any preexisting disorder is identified, an opinion must be sought as to whether that disorder was aggravated by the Veteran's second period of active duty.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neuromuscular symptoms, to include Dr. T., Dr. F., and Dr. K.G. (as reported in an October 2006 private treatment record), and Dr. W. and Dr. M.Z. (as reported during the July 2014 VA examination).  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Battle Creek VA Medical Center.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his neuromuscular symptoms, to include weakness, pain, stiffness, and numbness in his upper and lower extremities, fatigue, speech impairment, and difficulty swallowing.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he began experiencing weakness and numbness symptoms in his hands in 1980, which was diagnosed as myopathy.  See October 2015 Board Hearing Tr. at 6.  He has also stated that he experienced weight loss, urinary frequency, and leg weakness, pain, and stiffness during his second period of active duty that began in November 1990.  See, Tr. at 6.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

a)  After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current disorders related to the Veteran's reported symptoms.  The examiner should indicate whether the Veteran has a neuromuscular disorder other than fibromyalgia and address the prior diagnoses of record, to include myopathy, peripheral neuropathy, upper and/or lower motor neuron disorder, central nervous system (CNS) neuron disorder, and muscular dystrophy.  

b)  If the Veteran has primary lateral sclerosis (PLS), the examiner should indicate whether PLS is a variant of amyotrophic lateral sclerosis (ALS).  

c)  For each diagnosis identified, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder manifested during service or is otherwise causally or etiologically related to his service, to include any in-service symptomatology, injury, or environmental exposure.  

d)  For any diagnosed disorder that preexisted the Veteran's second period of active duty that began in November 1990, the examiner should render an opinion as to whether there was an increase in severity of the preexisting disorder during his second period of active duty.  If so, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

e)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.

If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



